522 Pa. 136 (1989)
560 A.2d 139
COMMONWEALTH of Pennsylvania, Petitioner,
v.
William Clair PETH.
Supreme Court of Pennsylvania.
June 16, 1989.


*137 ORDER
PER CURIAM:
And now this 16th day of June, 1989, the Application for Reconsideration is granted. The Petition for Allowance of Appeal is granted. The Order of the Court of Common Pleas of Mercer County dated September 9, 1987, at No. 316 Criminal 1987, is hereby reversed as to that portion of the order which suppressed defendant's response to the question of whether he had been drinking made at the scene of the crime and his responses to the A-B-C field sobriety test at the scene of the crime and further as to his response to the inquiries on the D U I Alcohol Influence Form. Case is remanded to the Court of Common Pleas for further proceedings.